118 Ga. App. 773 (1968)
165 S.E.2d 479
MARSH
v.
ALLGOOD.
43794.
Court of Appeals of Georgia.
Submitted July 1, 1968.
Decided November 5, 1968.
Rehearing Denied December 5, 1968.
Frank M. Gleason, for appellant.
Shaw, Stolz & Fletcher, Dennis D. Watson, for appellee.
FELTON, Chief Judge.
This is an appeal from the judgment of the superior court, on appeal from a court of ordinary, sustaining the motion to dismiss the caveat and objections which were filed to an application to the ordinary to set aside a year's support. The record does not show that the superior court rendered a final judgment setting aside the year's support.
The judgment appealed from is neither a final judgment nor one certified by the trial court for review. Code Ann. § 6-701 (a) 1, 2 (Ga. L. 1965, p. 18, as amended by Ga. L. 1968, pp. 1072, 1073). Therefore, the appeal must be dismissed. Code Ann. § 6-809 (b, 2) (Ga. L. 1965, pp. 18, 29, as amended).
Appeal dismissed. Eberhardt and Whitman, JJ., concur.